DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Receipt of the Petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) is acknowledged.  Petition has been granted on 10/02/2020.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 04/15/2020, has been entered. 

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 04/15/2020, is acknowledged.  
Claims 89, 91-95, 125-128, 173-176 are pending.  Claims 1-6, 10-11, 21, 26, 30, 86-88, 97-98 have been cancelled.  Claims 7-9, 12-20, 22-25, 27-29, 31-85, 90, 96, 99-124, 129-172 have been cancelled previously.  Claims 89, 91-92, 94-95, 125-127 have been amended.  New claims 173-176 have been added.  No new matter was added.  Claims 89, 91-95, 125-128, and 173-176 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this Office Action.  
first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/US2015/63669, filed December 3, 2015, which claims benefit of provisional U.S. Application No. 62/087,409, filed December 4, 2014; U.S. Application No. 62/087,407, filed December 4, 2014; U.S. Application No. 62/087,404, filed December 4, 2014, and U.S. Application No. 62/192,822, filed July 15, 2015.  

Specification
The lengthy specification (144 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification teaches that the term “therapeutic agent core” denotes a therapeutic agent without (in the absence of) two of the at least two hydroxyl groups in the therapeutic agent” (Para. 0081).  In the present case, it is unclear how many hydroxyl groups are allowed to be present in the structure of said therapeutic agent.  Clarification is required through the entire specification. 

Claim Objections
Claim 173 is objected to because of the following informalities:  The names of compounds recited in claim 173 should be written in small letters.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 89, 91-95, 125-128, and 173-176 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly amended independent claim 89 recites the limitation that defines the parameter D (for the compound of formula (III)) as “a therapeutic agent core, wherein the therapeutic agent core is a therapeutic agent without two hydroxyl groups, wherein the therapeutic agent comprises a diol”. 
D is a therapeutic agent core” (Para. 0024).  Further, the specification teaches that the term “diol” denotes a compound that comprises at least two hydroxyl groups”, whereas the term “therapeutic agent core” denotes a therapeutic agent without (in the absence of) two of the at least two hydroxyl groups in the therapeutic agent (Para. 0081).  In the present case, it is unclear how many hydroxyl groups are allowed to be present in the therapeutic agent core.  Does the definition for “therapeutic agent core” imply that the therapeutic agent should be without any hydroxyl groups OR it can be agent with or without hydroxyl groups?  The specification simply directs those skilled in the art to go figure out for themselves the structure of the claimed therapeutic agent core and/or the therapeutic agents that can be included in this core.  Therefore, it is the position of the examiner that applicant does not provide written description for the genus of compounds that can be used as therapeutic agent core in full, clear, concise, and exact terms as required, and clarification is required.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 89, 91-95, 125-128, and 173-176 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended independent claim 89 recites the limitation that defines the parameter D as “a therapeutic agent core, wherein the therapeutic agent core is a therapeutic agent without two hydroxyl groups, wherein the therapeutic agent comprises a diol”.  Given that diols include “at least two hydroxyl groups” (see above), it is unclear what therapeutic agent is claimed.  Clarification of said limitation is required. 
Claims 91-95, 125-128, and 173-176 are rejected as being dependent on rejected independent claim 89 and failing to cure the defect.
Applicant is advised to clarify the claim language to put the application into the conditions for allowance.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach polyacetal-based polymers, i.e., compounds of formula III as instantly claimed, that are acid-degradable, thermo-responsive, water-soluble, comprise specific linkers at terminus to initiate crosslinking, can form biodegradable gels for using as drug delivery systems. 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615